DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 11 have been amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraja (US 20180084473).

Regarding claim 1, Nagaraja teaches 
a communications apparatus, comprising: 
a receiver (Fig 7 “Receiver 710”, [0105] “a wireless device 705 that supports techniques for handovers in the presence of directional wireless beams in accordance with various aspects of the present disclosure … base stations 105, 205, 210”), configured to receive a cell handover request (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”) that is sent by a source network device (Fig 3 “Serving base station 205”)
 and that is used to request to hand over a terminal device from the source network device to a target network device (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”),
 wherein the cell handover request comprises mobility state information of the terminal device ([0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”) and a measurement report of the terminal device ([0067] “the measurement report 310 (e.g., the relative location of the UE to one of the base stations 205, 210)”);
 and a processor ([0105] “Wireless device 705 may also include a processor”), configured to allocate a non-contention-based random access resource (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0109] “a first message including access parameters for … links between the UE and the target base station … is a RACH message” ([0054] “e.g., contention handover procedures or non-contention handover procedures”, [0048] “handover procedures, such as in a non-contention handover in LTE, a target base to the terminal device based on the mobility state information and the measurement report ([0109] “by a target base station based on the measurement report”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”) .

Regarding claim 6, Nagaraja teaches
a communications apparatus, comprising:
 a processor([0105] “Wireless device 705 may also include a processor”), configured to obtain mobility state information (Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”)  of a terminal device (Fig 3 “UE 115”);
 and a transmitter (Fig 7 “Transmitter 720”), configured to send, to a target network device (Fig 3 “Target base station 210”), a cell handover request used to request to hand over the terminal device from a source network device to the target network device (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”), 
wherein the cell handover request comprises the mobility state information ([0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”)  and a 3 of 6Attorney Docket No. 5848-00022-USmeasurement report of the terminal device ([0067] “the measurement report 310 (e.g., the relative location of the UE to one of the base stations 205, 210)”),
 and the mobility state information ([0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”)   and the measurement report ([0067] “the measurement report 310 (e.g., the relative location of the UE to one of the base stations 205, 210)”) are used by the target network device to allocate a non-contention-based random access resource to the terminal device (Fig 3 “Configuration message 320”,  “Generate RACH message(s) based on configuration message 325”, [0109] “by a target base station based on the measurement report … a first message including access parameters for … links between the UE and the target base station … is a RACH message” ([0054] “e.g., contention handover procedures or non-contention handover procedures”, [0048] “handover procedures, such as in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources”)).

Regarding claim 11, Nagaraja teaches
a communications apparatus, comprising:
a processor ([0126] “Wireless device 1005 may be … UE 115 … may also include a processor”), configured to obtain mobility state information of the terminal device ([0059] “the UE 115 may determine a mobility parameter 235 of the UE 115”); 
and a transmitter (Fig 10 “Transmitter 1020”), configured to send the mobility state information (Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”)    to a source base station (Fig 3 “UE 115”) 
wherein the mobility state information (Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”) is included in a handover request (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”), sent from the source base station (Fig 3 “Serving base station “, “Measurement report 310”); receive the handover request ( Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”), 
wherein the handover request is used (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”) used to request to hand over the terminal device from the source base station to the target base station ([0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”, [0068] “configuration message 320 may include access parameters for each of the plurality of directional wireless communication links”), allocate a non-contention-based random access resource ([0054] “e.g., contention handover procedures or non-contention handover procedures”, [0048] “handover procedures, such as in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources”) based on the handover request (Fig 3 “Measurement Report 310”, [0067] “serving base station 205 determines a handover of the UE 115 is needed, the serving base station 205 may send the measurement report 310 to a target base station 210”).

Regarding claim 2, Nagaraja teaches wherein when allocating the random access resource to the terminal device based on the mobility state information and the measurement report,
 the processor ([0105] “Wireless device 705 may also include a processor”) is specifically configured to:
 allocate the random access resource to the terminal device (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”) based on the mobility state information and beam information that are comprised in the measurement report ([0085] “The measured signal strengths, the comparison to thresholds, the determining of event occurrences, the mobility parameters 235, or any combination thereof, may be included in the measurement report 310.”).

Regarding claim 3, Nagaraja teaches wherein the measurement report comprises a current measurement report, and the current measurement report is a measurement report reported by the terminal device for performing a current handover ([0065] “The measurement report 310 may indicate that a handover procedure for the UE 115 between the serving base station 205 and the target base station 210 may be executed”);
 and when allocating the random access resource to the terminal device (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”) based on the mobility state information and the beam information that are comprised in the measurement report ([0085] “The measured signal strengths, the comparison to thresholds, the determining of event occurrences, the mobility parameters 235, or any combination thereof, may be included in the measurement report 310.”),
 the processor ([0105] “Wireless device 705 may also include a processor”)  is configured to: allocate, to the terminal device (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”)  based on the mobility state information ([0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310.”),
 a random access resource corresponding to a beam (Fig 4 “Directional beams”, “Access parameters” ) indicated by the beam information comprised in the current measurement report ([0085] “The measured signal strengths … may be included in the measurement report 310.”),
 and a random access resource (Fig 4 “access parameters”) corresponding to n beams related to the beam (Fig 4 “Directional beams”, [0069] “any number (e.g., N) of directional wireless communication links 240”),
 wherein n is an integer, and n is obtained based on the mobility state information ([0067] “The plurality of directional wireless communication links may be selected based at least in part … mobility parameters of the UE 115”) and a random access resource that can be provided by the target network device ([0070] “when a dedicated preamble is used, the target base station 210 dedicates a particular duration of time to receive a RACH message from the UE 115 that is assigned the dedicated preamble”).



Regarding claim 10, Nagaraja teaches wherein the measurement report comprises a current measurement report of the terminal device ([0065] “The measurement report 310 may indicate that a handover procedure for the UE 115 between the serving base station 205 and the target base station 210 may be executed”);
 or the measurement report comprises a current measurement report of the terminal device and a historical measurement report of the terminal device, wherein the current measurement report is a measurement report reported by the terminal device for performing a current handover, and the historical measurement report is a measurement report reported by the terminal device for performing a handover operation before the current handover.



Regarding claim 12, Nagaraja teaches wherein the mobility state information comprises at least one of a mobility state, a mobility direction, and a mobility speed ([0059] “he mobility parameter 235 may indicate that the UE 115 is at a particular location, traveling in a particular direction, at a particular speed”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja (US 20180084473) in view of Yiu (US 20170188273).

Regarding claim 4, Nagaraja teaches wherein the measurement report comprises a current measurement report 
 the current measurement report is a measurement report reported by the terminal device for performing a current handover ([0065] “The measurement report 310 may indicate that a handover procedure for the UE 115 between the serving base station 205 and the target base station 210 may be executed”),
and when allocating the random access resource to the terminal device (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”)  based on the mobility state information and the beam information that are comprised in the measurement report ([0085] “The measured signal strengths, the comparison to thresholds, the determining of event occurrences, the mobility parameters 235, or any combination thereof, may be included in the measurement report 310.”), 
the processor ([0105] “Wireless device 705 may also include a processor”)   is  configured to:
 obtain a mobility direction of the terminal device ([0059] “mobility parameter 235 may indicate that the UE 115 … traveling in a particular direction”) based on the current measurement report (Fig 3 “Measurement report 310”, “UE 115”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”); 
and allocate the random access resource to the terminal device (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”)  based on the mobility state information ([0085] “the mobility parameters 235”), the mobility direction ([0059] “mobility parameter 235 may indicate that the UE 115 … traveling in a particular direction”), and the beam information ([0085] “The measured signal strengths) that are comprised in the current measurement report ([0085] “The measured signal strengths, the comparison to thresholds, the determining of event occurrences, the mobility parameters 235, or any combination thereof, may be included in the measurement report 310.”).

Nagaraja does not teach a historical measurement report, and the historical measurement report is a measurement 2 of 6Attorney Docket No. 5848-00022-USreport reported by the terminal device for performing a handover operation before the current handover;

However, Yiu teaches a historical measurement report ([0079] “the measurement report … a history for signal measurement results … previously described information for multiple candidate handover cells”), and the historical measurement report  is a measurement 2 of 6Attorney Docket No. 5848-00022-USreport reported by the terminal device for performing a handover operation ([0079] “the measurement report may be transmitted in response to a triggering, at the UE 102 … may be transmitted to a serving eNB 104”) before the current handover ([0079] “a history for signal measurement results … previously described information for multiple candidate handover cells”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaraja to incorporate the teachings of Yiu. One of ordinary skill in the art would have been motivated to make this modification in order minimize handover failure by improving handover decisions in the network ([0007] of Yiu).

 Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja (US 20180084473) in view of 3GPP TS 36.304 V13.3.0 (hereinafter 3GPP).

Regarding claim 7, Nagaraja teaches wherein when obtaining the mobility state information of the terminal device (Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”),
 the processor ([0105] “Wireless device 705 may also include a processor”) is configured to: obtain the mobility state information of the terminal device(Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”) 
Nagaraja does not teach determine a quantity of downlink beams switched by the terminal device within a predetermined duration; and the mobility state information of the terminal device based on the quantity.
However, 3GPP teaches determine a quantity of downlink beams switched by the terminal device within a predetermined duration (page 24 lines 5- 10 “number of cell reselections during time period TCRmax”); and the mobility state information of the terminal device based on the quantity (page 24 lines 5- 10 “Mobility states of a UE … State detection criteria: … number of cell reselections during time period TCRmax”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaraja to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to improve device roaming capabilities.

Regarding claim 8, wherein when obtaining the mobility state information of the terminal device (Fig 3 “Measurement report 310”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”),
 the processor ([0105] “Wireless device 705 may also include a processor”)  is configured to: and determine a distance between the terminal device and the source network device ([0059] “ When the UE 115 approaches the limits of the coverage area 215 of the serving base station 205, a handover procedure … may be initiated”);
 and obtain the mobility state information of the terminal device based on the distance ([0059] “the UE 115 may approach the limits of the coverage area 215 of the serving base station 205. At the same time … the UE 115 may have passed within the coverage area 220 of the target base station 210 … the UE 115 may determine a mobility parameter 235 of the UE 115”).

Nagaraja does not teach determine a quantity of downlink beams switched by the terminal device within a predetermined duration, and obtain the mobility state information of the terminal device based on the quantity.
However, 3GPP teaches determine a quantity of downlink beams switched by the terminal device within a predetermined duration (page 24 lines 5- 10 “number of cell reselections during time period TCRmax”), and the mobility state information of the terminal device based on the quantity (page 24 lines 5- 10 “Mobility states of a UE … State detection criteria: … number of cell reselections during time period TCRmax”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaraja to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to improve device roaming capabilities.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja and 3GPP as applied to claims 1-3, 6-8, and 10-12 above, and further in view of Sun (US 20150065192).


Regarding claim 5, Nagaraja does not teach wherein the mobility state information comprises
 a high mobility state, a medium mobility state, or a normal mobility state,
 the high mobility state is a state in which a quantity of downlink beams switched by the terminal device  within predetermined duration is greater than a first predetermined quantity,
 the medium mobility state is a state in which the quantity of downlink beams switched by the terminal device  within the predetermined duration is greater than a second predetermined quantity and is less than or equal to the first predetermined quantity,
 the normal mobility state is a state in which the quantity of downlink beams switched by the terminal device within the predetermined duration is less than or equal to the second predetermined quantity,
 the first predetermined quantity is obtained based on a requirement on a handover success rate of the terminal device and/or the random access resource that can be provided by the target network device, 
and the second predetermined quantity is obtained based on the requirement on the handover success rate of the terminal device and/or the random access resource that can be provided by the target network device.

However, 3GPP teaches wherein the mobility state information comprises
 a high mobility state, a medium mobility state, or a normal mobility state (page 24 lines 5- 10 “Normal-mobility state a High-mobility and a Medium-mobility state“),
 the high mobility state is a state in which a quantity of downlink beams switched by the terminal device  within predetermined duration (page 24 lines 8- 25 “TCRmax”) is greater than a first predetermined quantity (page 24 lines 8- 25 “High-mobility state criteria: - If number of cell reselections during time period TCRmax exceeds NCR_H”),
 the medium mobility state is a state in which the quantity of downlink beams switched by the terminal device (page 24 lines 8- 25 “Medium-mobility state criteria: - If number of cell reselections during time period TCRmax”) within the predetermined duration (page 24 lines 8- 25 “TCRmax”) is greater than a second predetermined quantity (page 24 lines 8- 25 “exceeds NCR_M”) and is less than or equal to the first predetermined quantity (page 24 lines 8- 25 “Medium-mobility state criteria: - If number of cell reselections during time period TCRmax exceeds NCR_M and not exceeds NCR_H”),
 the normal mobility state is a state in which the quantity of downlink beams switched by the terminal device within the predetermined duration (page 24 lines 8- 25 “TCRmax”) is less than or equal to the second predetermined quantity (col 24 lines 52-65 “else if criteria for either Medium- or High-mobility state is not detected during time period TCRmaxHyst: - enter Normal-mobility state”, when mobility state is not high or medium then the number of reselections are less than or equal to NCR_M),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaraja to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to improve device roaming capabilities.

3GPP does not teach the predetermined quantity is obtained based on a requirement on a handover success rate of the terminal device and/or the random access resource that can be provided by the target network device, 
However, Sun teaches the predetermined quantity ([0033] “The handover performance threshold may be preset”) is obtained based on a requirement on a handover success rate of the terminal device ([0033] “according to a threshold of the handover performance of the UE between the macro base station … to a requirement, and may include a handover success rate threshold”) and/or the random access resource that can be provided by the target network device
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nagaraja and 3GPP.  to incorporate the teachings of Sun. One of ordinary skill in the art would have been motivated to make this modification in order to minimize network resource waste ([0012] of Sun). 

Regarding claim 9,  Najaraja teaches the processor ([0105] “Wireless device 705 may also include a processor”).
Nagaraja does not teach wherein when obtaining the mobility state information of the terminal device based on the quantity,
 is configured to: if the quantity is greater than a first predetermined quantity,
 determine that the mobility state information of the terminal device is a high mobility state; 
if the quantity is greater than a second predetermined quantity and is less than or equal to a first predetermined quantity,
 determine that the mobility state information of the terminal device is a medium mobility state;
 or if the quantity is less than or equal to a second predetermined quantity, determine that the mobility state information of the terminal device is a normal mobility state, 
wherein the first predetermined quantity is obtained based on a requirement on a handover success 4 of 6Attorney Docket No. 5848-00022-US rate of the terminal device and/or a random access resource that can be provided by the target network device, 
and the second predetermined quantity is obtained based on the requirement on the handover success rate of the terminal device and/or the random access resource that can be provided by the target network device.

However, 3GPP teaches wherein when obtaining the mobility state information of the terminal device based on the quantity,
 is configured to: if the quantity is greater than a first predetermined quantity (page 24 lines 8- 25 “High-mobility state criteria: - If number of cell reselections during time period TCRmax exceeds NCR_H”),
 determine that the mobility state information of the terminal device is a high mobility state (page 24 lines 8- 25 “if the criteria for High-mobility state is detected: - enter High-mobility state”); 
if the quantity is greater than a second predetermined quantity and is less than or equal to a first predetermined quantity (page 24 lines 8- 25 “Medium-mobility state criteria: - If number of cell reselections during time period TCRmax exceeds NCR_M and not exceeds NCR_H”),
 determine that the mobility state information of the terminal device is a medium mobility state (page 24 lines 8- 25 “else if the criteria for Medium-mobility state is detected: - enter Medium-mobility state”);
 or if the quantity is less than or equal to a second predetermined quantity, determine that the mobility state information of the terminal device is a normal mobility state, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagaraja to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to improve device roaming capabilities.

3GPP does not teach the predetermined quantity is obtained based on a requirement on a handover success rate of the terminal device and/or the random access resource that can be provided by the target network device, 
However, Sun teaches the predetermined quantity ([0033] “The handover performance threshold may be preset”) is obtained based on a requirement on a handover success rate of the terminal device ([0033] “according to a threshold of the handover performance of the UE between the macro base station … to a requirement, and may include a handover success rate threshold”) and/or the random access resource that can be provided by the target network device
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nagaraja and 3GPP.  to incorporate the teachings of Sun. One of ordinary skill in the art would have been motivated to make this modification in order to minimize network resource waste ([0012] of Sun). 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument 
	In the remarks, the applicant argued Nagaraja does not disclose at least the limitation of "allocating random access resource to the terminal device based on the mobility state information and the measurement report."

Examiner’s Response 1
	The examiner respectfully disagrees with applicant’s argument.
	Nagaraja teaches "allocating random access resource to the terminal device based on the mobility state information and the measurement report."
Nagaraja teaches allocate a non-contention-based random access resource (Fig 3 “Configuration message 320”, “Generate RACH message(s) based on configuration message 325”, [0109] “a first message including access parameters for … links between the UE and the target base station … is a RACH message” ([0054] “e.g., contention handover procedures or non-contention handover procedures”, [0048] “handover procedures, such as in a non-contention handover in LTE, a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources”) to the terminal device based on the mobility state information and the measurement report ([0109] “by a target base station based on the measurement report”, [0085] “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”, [0067] “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310”) .
	As cited above Nagaraja show specifically in paragraph [0054] allocate a non-contention-based random access resource “a target base station may generate a configuration message (e.g., a RRCConnectionReconfiguration message) that dedicates some random access channel (RACH) resources”. In Fig 3, “Configuration message 320” demonstrates that the message is relayed to the terminal device. The configuration is generated based on the mobility state information and the measurement report in [0109], [0085], and [0067]. Specifically [0067] refers “Generating the configuration message 320 may include determining information about the UE 115 from the measurement report 310” and [0085] shows “the mobility parameters 235, or any combination thereof, may be included in the measurement report 310”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.F./Examiner, Art Unit 2411


/AJIT PATEL/Primary Examiner, Art Unit 2416